Citation Nr: 1644757	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin condition, to include as the result of exposure to hazardous chemicals including the herbicide Agent Orange and photography developing chemicals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge in August 2016.  A copy of the transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and for a skin condition.  As will be explained below, the Board finds that more development is necessary prior to final adjudication of the claims on appeal.

As an initial matter, the Board notes that medical evidence shows the Veteran has been diagnosed with both hearing loss and a skin condition.  

Notwithstanding, the audiometric findings of hearing loss do not reflect hearing loss within the definition required by VA regulations.  See 38 C.F.R. § 3.385 (2015).  However, the Veteran testified that his hearing had worsened in severity since his 2014 VA examination.  Accordingly, a remand is necessary to ascertain whether the Veteran currently meets the criteria for hearing loss under 38 C.F.R. § 3.385.  
Concerning the skin condition, the medical evidence does not reflect a finding or opinion demonstrating that the Veteran's currently diagnosed skin disorder, psoriasis with eczema, is the result of active service.  

The Veteran and his spouse testified that the Veteran manifested symptoms of both hearing impairment and a skin condition in 1968, immediately after his discharge from active service.  

Concerning hearing impairment, the Veteran's spouse stated that from the beginning of their relationship, she had to repeat herself and thought the Veteran was not paying attention to her when she spoke.  She noticed that this happened to others who spoke to him as well.  He would also have the television volume on very loud.  The Veteran testified that he first noticed hearing impairment on board the carrier, the USS CORAL SEA (CVA-43).  He explained his job was as a photographer.  It was his job to photograph flight operations, and to load and unload film from cameras on the aircraft.  This involved being around jet engine noise.  Hearing protection was available, and he used it, but it would often blow off in the wind and jet wash.  He took the cameras up beyond the flight line three to four times a day.  At the end of the day, he would not be able to hear things, and a person speaking to him would have to raise his voice, as he would to others who had worked under the same conditions.  In addition, the laboratory in which he and others developed photographs was directly below the catapults, and was consequently very noisy.  After the catapults would launch, the Veteran testified, he would hear ringing in his ears and he would have to really yell at the guy next to him to be heard. 

Concerning the skin condition, the Veteran's spouse testified noticing when they met that the Veteran scratched behind his knee.  After they were married, she noticed that the pants he wore to work wore thin on the back of the knee.  She asked why and he told her about the itching.  Since then to the present, she testified they visited different doctors and tried different things, but have found nothing that worked completely.  She testified that the Veteran scratched so much he bled and ripped holes in his T-shirts.  She described the rash as appearing behind his knee, on his hairline, his arm, and his back.  She noted that a part of his arm was discolored from years of having the rash.  The Veteran stated that he first noticed the rash after his first deployment in 1965.  He associated it with exposure to Agent Orange and to chemicals used in processing photographs.  He explained that the photographers mixed the chemicals for developing this film, and that they dipped the paper into it by hand.  They were exposed both to the dry chemical mix, and to the wet chemicals after they were mixed.

The Board observes that the Veteran's ship, the USS CORAL SEA (CVA-43), was noted to be in the official waters of the Republic of Vietnam.  However, herbicide exposure has not been conceded.  Nevertheless, the Veteran has credibility reported exposure to chemicals involved in developing photographs and a remand is necessary to obtain a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records that are not already present in the claims file dated from February 2016 to the present.  

2.  Thereafter afford the Veteran a VA examination to determine the nature, extent and etiology of the claimed bilateral hearing loss.  Make the entire claims folder available to the examiner.  The examiner must review the claims folder in conjunction with the examination, and should confirm that such records were available for review.

The examiner must provide a diagnosis for any and all hearing impairment.  Provide a full and complete rationale for all opinions offered.  

Based on review of the evidence and examination of the Veteran, the examiner should specifically provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any diagnosed hearing impairment is related to active service to include exposure to acoustic trauma while on board the USS CORAL SEA.  

3.  After the development in #1 has been completed, afford the Veteran a VA examination to determine the nature, extent and etiology of the claimed skin disorder.  Make the entire claims folder available to the examiner.  The examiner must review the claims folder in conjunction with the examination, and should confirm that such records were available for review.

The examiner must provide a diagnosis for any and all skin disorders present.  Provide a full and complete rationale for all opinions offered.  

Based on review of the evidence and examination of the Veteran, the examiner should specifically provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any diagnosed skin disorder is related to active service to include exposure to chemicals used in the development of photographs.  The examiner should note that the Veteran reported experiencing a rash on his arm, back, and behind his knees during service and that he currently experiences a rash in those areas and on his scalp.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




